                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
                            Plaintiff,              )
                                                    )
                       v.                           )    Case No. 1:17-cr-00183-TWP-TAB
                                                    )
BUSTER HERNANDEZ                                    )
  a/k/a BRIAN KIL                                   )
  a/k/a BRIANNA KILLIAN                             )
  a/k/a BRIAN MIL                                   )
  a/k/a GREG MARTAIN                                )
  a/k/a PURGE OF MAINE                              )
  a/k/a UYGT9@HUSHMAIL.COM                          )
  a/k/a JARE9302@HUSHMAIL.COM                       )
  a/k/a DTVX1@HUSHMAIL.COM                          )
  a/k/a LEAKED_HACKS1                               )
  a/k/a CLOSED DOOR                                 )
  a/k/a CLOSED COLOR                                )
  a/k/a CLUTTER REMOVED                             )
  a/k/a COLOR RAIN                                  )
  a/k/a PLOT DRAW                                   )
  a/k/a INVIL CABLE,                                )
                                                    )
                            Defendant.              )

                   ENTRY ON DEFENDANT’S MOTION TO STRIKE
                  SURPLUSAGE FROM SUPERSEDING INDICTMENT

       On April 24, 2019, Plaintiff United States of America (“the Government”) filed a

Superseding Indictment against Defendant Buster Hernandez (“Hernandez”), alleging, inter alia,

that Hernandez produced child pornography; coerced and enticed a minor; distributed and received

child pornography; threatened to kill, kidnap, and injure persons; committed witness tampering;

obstructed justice; and retaliated against a witness or victim (Filing No. 57). On January 7, 2020,

Hernandez filed his Motion to Strike Surplusage from the Superseding Indictment (“Motion to

Strike”) (Filing No. 75). For the following reasons, Hernandez’s Motion to Strike is granted in

part and denied in part.
                                  I.         LEGAL STANDARD

         Courts have discretion to strike surplusage from the indictment if the language is

immaterial, irrelevant, or prejudicial. Fed. R. Crim. P. 7(d); United States v. Marshall, 985 F.2d

901, 905 (7th Cir. 1993) (citation omitted). “A motion to strike surplusage should be granted only

if the targeted allegations are clearly not relevant to the charge and are inflammatory and

prejudicial. [T]his is a rather exacting standard, and only rarely has surplusage been ordered

stricken.” United States v. Chaverra-Cardona, 667 F. Supp. 609, 611 (N.D. Ill. 1987) (internal

citations and quotation marks omitted). “If evidence of the allegation is admissible and relevant to

the charge, then regardless of how prejudicial the language is, it may not be stricken.” United

States v. Scarpa, 913 F.2d 993, 1013 (2nd Cir. 1990).

                                       II.     DISCUSSION

         The Motion to Strike is directed toward paragraphs 22, 23(a), 23(d), 23(e), 23(f), 23(h),

23(i), 23(j), 24(a), 24(b), 24(c), 24(j), and 33 of the Superseding Indictment. (See Filing No. 57).

Hernandez does not give specific arguments as to each of the portions of the Superseding

Indictment that he requests to be stricken. Instead, he generally asserts that the targeted language

is irrelevant, unnecessary, and prejudicial surplusage. He argues the surplusage would

unnecessarily and unfairly inflame the emotions of the jurors and removing the surplusage would

“strike a balance between the Government’s right to allege reasonable allegations but not to the

point of including allegations or innuendo that unfairly prejudices the Defendant.” (Filing No. 75

at 4.)

         The Government does not object to the following paragraphs in Hernandez’s Motion:

         i.     Paragraph 1 (“Buster HERNANDEZ used the Internet to sexually extort
                hundreds of adult and minor victims throughout the United States and at
                least one foreign country.”) and




                                                 2
       ii.     Paragraph 4 (“Since at least 2012, hundreds of victims, mostly minors,
               complied with HERNANDEZ’s demands and sent HERNANDEZ images
               and videos depicting themselves engaging in sexually explicit conduct.”)

(Filing No. 85 at 1–2.) Because these potentially inflammatory paragraphs are not relevant to the

charges and Government does not object to these paragraphs being stricken, the Court grants

Hernandez’s request to strike these two paragraphs from the Superseding Indictment.

       The Government objects to the remainder of Hernandez’s requests to strike portions of the

Superseding Indictment. Hernandez requests that the following language from paragraph 23(a) be

stricken:

       HERNANDEZ contacted individuals (typically minors) by sending a private
       message, and saying, for example, “Hi [Victim Name,] I have to ask you
       something.”

The Government objects to striking this language as it is part and parcel of the charged conduct

and is not surplusage. The Court agrees that these allegations are relevant to the charges and not

merely prejudicial surplusage. The mode and method of communications and the fact that the

individuals being contacted typically are minors are relevant to the charges, which include

production of child pornography, coercion and enticement of a minor, and distributing and

receiving child pornography. Therefore, the Motion to Strike surplusage from paragraph 23(a) is

denied.

       Hernandez requests that the following language from paragraph 23(d) be stricken:

       HERNANDEZ typically sent his instructions via the Internet using several screen
       shots, including the following instructions as set forth in the Superseding
       Indictment.


These allegations are directly relevant to the charged offenses. The methods Hernandez allegedly

used are relevant to the charges the Government hopes to prove. Therefore, these allegations are

not merely prejudicial surplusage. The Motion to Strike paragraph 23(d) is denied.



                                                3
       Hernandez requests that the following language from paragraph 23(f) be stricken:

       HERNANDEZ typically began exploiting victims when they were between the
       ages of twelve and fifteen years old.

These allegations also are relevant to the charges of production of child pornography, coercion and

enticement of a minor, and distributing and receiving child pornography. Therefore, these

allegations are not prejudicial surplusage, and the Motion to Strike paragraph 23(f) is denied.

       Hernandez requests that the following language from paragraph 23(h) be stricken:

       HERNANDEZ frequently told his victims, “what a shame,” or “it’s a shame” and
       falsely claimed he was getting ready to stop extorting them after that one last
       demand.

The allegation in this paragraph is relevant to the charges as it concerns the method Hernandez

used to obtain videos and photographs from his victims, going directly to the charges of coercion

and enticement. This allegation is not prejudicial surplusage, and thus, the Motion to Strike

paragraph 23(h) is denied.

       Next, Hernandez requests that the following language from paragraph 23(i) be stricken:

       HERNANDEZ sexually exploited some of his victims for years, and continued to
       extort them even after they turned eighteen years old.

The Court determines that this allegation is relevant to the charged offenses in the Superseding

Indictment and is not prejudicial surplusage. Therefore, the Court declines to strike paragraph 23(i)

from the Superseding Indictment.

       Hernandez next requests that the following language from paragraph 23(j) be stricken:

       HERNANDEZ also encouraged some of his victims to kill themselves.

This allegation is relevant to the mode and method Hernandez allegedly used to extort and coerce

his victims. This allegation is not merely prejudicial surplusage, therefore, the Motion to Strike

paragraph 23(j) is denied.




                                                 4
        Hernandez asks that the following parts of paragraph 24(a) be stricken because they are

“aliases other than those the Government intends to introduce as being alias relevant to its victims

in this case.” (Filing No. 75 at 2.)

                Brianna Killian,
                Brian Mil,
                Greg Martain,
                Purge of Maine,
                uygt9@hushmail.com,
                jare9302@hushmail.com,
                Dtvx1@hushmail.com,
                Leaked_hacks1,
                Closed Door,
                Closed Color,
                Clutter Removed,
                Color Rain,
                Plot Draw, and
                Invil Cable

        The Government asserts that these “names” were chosen by Hernandez as online account

names and then used to contact, coerce, distribute and receive pornography from victims, and

communicate threats to victims. Some of these accounts will be used to directly link the victims

and anonymizing software to Hernandez. The Court agrees that these aliases are relevant to the

charged offenses brought against Hernandez and are pertinent to the issues of identity and mode

and method of the charged conduct. Therefore, the Motion to Strike paragraph 24(a) is denied.

        Hernandez requests that the following language from paragraphs 24(b), 24(c), and 24(j) be

stricken:

        HERNANDEZ opened hundreds of e-mail and social media accounts using
        numerous aliases then quickly ceased using the accounts in an intentional effort to
        impede or delay law enforcement investigative action on those accounts.

        HERNANDEZ used multiple e-mail service providers located outside the United
        States that are commonly discussed in online communities as not having records
        readily available to United States law enforcement during the course of criminal
        investigations, and as a method of tradecraft for obfuscation.




                                                 5
        HERNANDEZ encrypted multiple hard disc drives and created encrypted
        containers on external storage media in an intentional effort to prevent enforcement
        from accessing evidence such as the child pornography and pornography he
        received through extortion.

The Court does not find any language in these paragraphs to be prejudicial, irrelevant, or

immaterial. The allegations are directly relevant to the charged offenses, modus operandi, and

identity. The Motion to Strike paragraphs 24(b), 24(c), and 24(j) is denied.

        Lastly, Hernandez requests that the following language from paragraph 33 be stricken:

        On December 17, 2015, HERNANDEZ, using the name Brian Kil, posted,
        “Danville is still open. Maybe I’ll settle on some faggots and niggers at Danville.”

This allegation is directly relevant to the charged offenses of coercion, threats and extortion, threats

to use explosive devices, and other charges. This cannot be considered surplusage. Therefore, the

Motion to Strike surplusage from paragraph 33 is denied.

                                      III.    CONCLUSION

        For the foregoing reasons, Hernandez’s Motion to Strike Surplusage from the Superseding

Indictment (Filing No. 75) is GRANTED in part and DENIED in part. It is granted as to the

allegations, “Buster HERNANDEZ used the Internet to sexually extort hundreds of adult and

minor victims throughout the United States and at least one foreign county,” found in paragraph

22 of the Superseding Indictment; and the allegation, “Since at least 2012, hundreds of victims,

mostly minors, complied with HERNANDEZ’s demands and sent HERNANDEZ images and

videos depicting themselves engaging in sexually explicit conduct,” found in paragraph 23(e) of

the Superseding Indictment. These two paragraphs are stricken. The remainder of Hernandez’s

Motion to Strike is denied.

        SO ORDERED.

       Date:    1/21/2020




                                                   6
Distribution:

Mario Garcia
BRATTAIN MINNIX GARCIA
mario@bmgindy.com

Kristina M. Korobov
UNITED STATES ATTORNEY’S OFFICE
kristina.korobov@usdoj.gov

Tiffany Jacqueline Preston
UNITED STATES ATTORNEY’S OFFICE
tiffany.preston@usdoj.gov




                                  7
